Per curiam.
This disciplinary matter is before the Court on the petition of Michael Louis Rothenberg (State Bar No. 615671), who seeks to voluntarily surrender his license following his conviction for wire fraud in violation of 18 USC § 1343.1 Although he has not yet been sentenced, Rothenberg, who was admitted to the Bar in 2002, admits that, by his conviction, he has violated Rule 8.4 (a) (2) of the Georgia Rules of Professional Conduct. See Bar Rule 4-102 (d). The maximum penalty for a violation of Rule 8.4 (a) (2) is disbarment. The State Bar recommends that we accept the petition, stating that the Bar believes that a voluntary surrender is in the best interests of both the Bar and *212the public. Upon our review of the record, we agree that a voluntary surrender is appropriate.
Decided November 18, 2013.
Paula J. Frederick, General Counsel State Bar, William J. Cobb, Assistant General Counsel State Bar, for State Bar of Georgia.
Accordingly, we accept the voluntary surrender of the license, which is tantamount to disbarment. The name of Michael Louis Rothenberg is hereby removed from the rolls of persons entitled to practice law in the State of Georgia. Rothenberg is reminded of his duties under Bar Rule 4-219 (c).

Voluntary surrender of license accepted.


All the Justices concur.


 Rothenberg was convicted in the United States District Court for the Northern District of Georgia, in which he entered a plea of guilty.